DARGAN, C. J.
The rule of law is too well settled to admit of controversy, that if an agent receive money to which his principal is not entitled, yet if the agent pays it over before demand is made, or notice given to him not to pay it to his principal, such payment will discharge the agent from all liability. — Norsworthy v. Upchurch, 15 Ala. Rep. 705; Thompson v. Stickney, 6 Ala. Rep. 579; 7 Johns. 179; 7 Cowen, 475; Story on Ag. § 301, and cases there cited. Nor is the rule varied because the defendant is a public officer, for although money illegally obtained by public officers under color of law may be recovered back from them, if notice be given at the time of payment, or before it is actually paid over to the government by the officer, that the party paying it will claim it back of him, still if no such claim or notice be given to the officer, until he has actually paid over the money to the government, the agent receiving it cannot be held liable to the party who paid it to him. — Story on Ag. § 307.
The ruling of the Circuit Court was in conformity with law and the judgment is therefore affirmed.